Spopfokd, J.
The accused having been retaken under a capias to answer the charge laid against him, and being within the four walls of the parish prison at the time the sureties appeared in Court to move that the judgment nisi against them be set aside; their appearance for this purpose having been timely, and within the ten judicial days, and there being no suspicion of collusion to defeat the ends of justice, we are of opinion that the the judge should have granted their request and ordered the prisoner to be brought into Court to enable them to make a formal surrender of him according to law. A reasonable construction of the 2d Section of the Act of March 11th, 1837, (Bui. & Curry 281,) does not limit the right of the sureties to make such a surrender of their principal and thus relieve themselves from responsibility, to the time prior to the forfeiture of the bond by a judgment nisi; at least where no prejudice can happen to the State, the object of the law may be achieved by a surrender within the ten judicial days after notice of such judgment. The State v. Cotton, 19 L. R. 650. The State v. Hamill, 6 Ann. 260. The State is rather desirous to bring offenders against the laws to trial and punishment, than to fill their public coffers by levying contributions upon sureties. Even when their liability has been fixed beyond the control of the Courts, the Legislature has been in the habit of relieving them, upon the subsequeut appearance and conviction or acquittal of the principal.
In this case, the refusal of the Court to grant the reasonable and timely request of the sureties prevented them from making a surrender of the accused,, and procuring an exoneretur. Upon the principal that no one should suffer-injury from the act of the-Court we think the sureties who have appealed from a judgment which was made final against them under such circumstances, are. entitled to a discharge.
It is therefore ordered and decreed that the judgment of the District Court against G. F. Oldis and Daniel Reynolds, as sureties on the appearance bond of James Warner, be reversed; it is further ordered and decreed that the State take nothing by its motion,